        Case 1:19-cv-00201-GSK Document 51              Filed 06/03/21     Page 1 of 11




                  UNITED STATES COURT OF INTERNATIONAL TRADE

                                               )
 CALCUTTA SEAFOODS PVT. LTD.,                  )
 BAY SEAFOOD PVT. LTD., AND                    )
 ELQUE & CO.,                                  )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )       Before: Gary S. Katzmann, Judge
                                               )
 UNITED STATES,                                )       Court No. 19-00201
                                               )
                Defendant,                     )
                                               )
        And                                    )
                                               )
 AD HOC SHRIMP TRADE                           )
 ACTION COMMITTEE,                             )
                                               )
                Defendant-Intervenor.          )
                                               )

                                           JUDGMENT

       This case having been submitted for decision, and the court, after due deliberation having

rendered an opinion; now in conformity with that opinion, it is hereby

       ORDERED that the U.S. Department of Commerce’s Redetermination Pursuant to Court

Remand Order of May 4, 2021, ECF No. 49-1, is sustained; and it is further

       ORDERED that judgment be, and hereby is, entered for defendant the United States.

       SO ORDERED




                                                    ________________________
                                                    Gary S. Katzmann, Judge

Dated: ___________________
       New York, New York
       Case 1:19-cv-00201-GSK Document 51     Filed 06/03/21   Page 2 of 11




                 UNITED STATES COURT OF INTERNATIONAL TRADE

                                       )
 CALCUTTA SEAFOODS PVT. LTD.,          )
 BAY SEAFOOD PVT. LTD., AND            )
 ELQUE & CO.,                          )
                                       )
               Plaintiffs,             )
                                       )
        v.                             )     Before: Gary S. Katzmann, Judge
                                       )
 UNITED STATES,                        )     Court No. 19-00201
                                       )
               Defendant,              )
                                       )
        And                            )
                                       )
 AD HOC SHRIMP TRADE                   )
 ACTION COMMITTEE,                     )
                                       )
               Defendant-Intervenor.   )
                                       )


    DEFENDANT-INTERVENOR AD HOC SHRIMP TRADE ACTION COMMITTEE’S
               COMMENTS ON REMAND REDETERMINATION

                                            Nathaniel Maandig Rickard
                                            Zachary J. Walker

                                            PICARD KENTZ & ROWE LLP

                                            1750 K Street N.W.
                                            Suite 800
                                            Washington, D.C. 20006
                                            (202) 331-4040

                                            On behalf of the Ad Hoc Shrimp
                                            Trade Action Committee

June 3, 2021
           Case 1:19-cv-00201-GSK Document 51                                    Filed 06/03/21             Page 3 of 11




                                                      TABLE OF CONTENTS

BACKGROUND ................................................................................................................................... 1

          I.         COMMERCE’S ADMINISTRATIVE REVIEW.......................................... 1

          II.        PROCEEDINGS BEFORE THIS COURT .................................................... 2

          III.       COMMERCE’S REDETERMINATION PURSUANT TO COURT
                     REMAND ORDER ........................................................................................... 4

ARGUMENT ......................................................................................................................................... 5

          I.         STANDARD OF REVIEW .............................................................................. 5

          II.        COMMERCE’S REMAND REDETERMINATION SHOULD BE
                     SUSTAINED...................................................................................................... 5

CONCLUSION ..................................................................................................................................... 6
      Case 1:19-cv-00201-GSK Document 51     Filed 06/03/21   Page 4 of 11




                          TABLE OF AUTHORITIES

                                   Cases

Calcutta Seafoods Pvt. Ltd. v. United States,
   495 F. Supp. 3d 1318 (Ct. Int’l Trade 2021)…………………………….…….…………….. 1-3, 6

Consol. Edison Co. v. NLRB,
   305 U.S. 197 (1938)………………………………….…………………………………………… 5

Matsushita Elec. Indus. Co. v. United States,
   750 F.2d 927 (Fed. Cir. 1984)…………………..………………………………………………… 5

Nakornthai Strip Mill Public Co. v. United States,
   587 F. Supp. 2d 1303 (Ct. Int’l Trade 2008)……...………………………………………………. 5

Xinjiamei Furniture (Zhangzhou) Co. v. United States,
   968 F. Supp. 2d 1255 (Ct. Int’l Trade 2014)……………………………………………………… 5


                                  Statutes

19 U.S.C. § 1516a…………………………..………………………………………………………… 5

19 U.S.C. § 1677e……………..……………………………………………………………………. 4-5

19 U.S.C. § 1677m…………..……………………………………………………………………… 2-3


                              Other Authorities

Certain Frozen Warmwater Shrimp From India: Final Results of
Antidumping Duty Administrative Review; 2017-2018, 84 Fed.
Reg. 57,847 (Dep’t Commerce Oct. 29, 2019)…………………………………….…………….. 1-2, 4
        Case 1:19-cv-00201-GSK Document 51               Filed 06/03/21      Page 5 of 11




     DEFENDANT-INTERVENOR AD HOC SHRIMP TRADE ACTION COMMITTEE’S
                COMMENTS ON REMAND REDETERMINATION

       On behalf of Defendant-Intervenor Ad Hoc Shrimp Trade Action Committee (“AHSTAC”),

we respectfully submit these comments regarding the U.S. Department of Commerce’s

(“Commerce”) redetermination pursuant to Court remand order. See Final Results of

Redetermination on Remand Pursuant to Calcutta Seafoods Pvt. Ltd., Bay Seafoods Pvt. Ltd., and

Elque & Co. v. United States, No. 19-00201, Slip Op. 21-11 (Ct. Int’l Trade Feb. 3, 2021) (“Remand

Results”), ECF No. 49-1. Commerce’s Remand Results were prepared pursuant to the Opinion

issued by this Court remanding the final results of the thirteenth administrative review of the

antidumping duty order of frozen warmwater shrimp from India. See Calcutta Seafoods Pvt. Ltd. v.

United States, 495 F. Supp. 3d 1318 (Ct. Int’l Trade 2021) (“Calcutta Seafoods I”). As explained

below, because the Remand Results comply with the Court’s remand order and are supported by

substantial evidence and in accordance with law, judgment should be entered in favor of Defendant,

the United States.

                                          BACKGROUND

I.     COMMERCE’S ADMINISTRATIVE REVIEW

       At issue in this action are the final results of Commerce’s thirteenth administrative review of

the antidumping duty order on certain warmwater shrimp from India. Certain Frozen Warmwater

Shrimp From India: Final Results of Antidumping Duty Administrative Review; 2017-2018, 84 Fed.

Reg. 57,847 (Dep’t Commerce Oct. 29, 2019), ECF No. 16-4 (“Final Results”).1 In the Final Results,


1
       Commerce’s determinations, findings, and conclusions were set out primarily in the “Issues
       and Decision Memorandum” accompanying the Final Results. See Issues and Decision
       Memorandum for the Final Results of the 2017-2018 Antidumping Duty Administrative
       Review of Certain Frozen Warmwater Shrimp from India (Oct. 21, 2019), P.R. 188,
       available at https://enforcement.trade.gov/frn/summary/india/2019-23534-1.pdf (“AR13
       IDM”), ECF No. 16-5.



                                                   1
        Case 1:19-cv-00201-GSK Document 51                Filed 06/03/21     Page 6 of 11




Commerce applied an adverse inference to Calcutta Seafoods Pvt. Ltd., Bay Seafood Pvt. Ltd., and

Elque & Co. (collectively, “Elque Group”) after determining that Elque Group did not cooperate to

the best of its ability in responding to the agency’s initial and supplemental antidumping duty

questionnaires. See AR13 IDM at Comment 2, pp. 9-19.

       In finding that an adverse inference was warranted, Commerce noted Elque Group’s “repeated

pattern of not providing the information in the manner and form requested by Commerce, while

offering little information concerning its cost reporting methodology, despite multiple requests for

information and clarification.” Id. at 15; see also Calcutta Seafoods I, 495 F. Supp. 3d at 1324-25.

Commerce found Elque Group’s reporting of product-specific costs particularly unreliable.

AR13 IDM at Comment 2, pp. 12-15. Indeed, in the Final Results, Commerce found Elque Group’s

reported cost data to be entirely “unusable.” See id. at Comment 2, p. 16. Commerce reached this

conclusion after having reiterated to Elque Group in a pair of supplemental Section D questionnaires

the importance of “report{ing} cost differences attributable to . . . different raw shrimp inputs” and

permitting Elque Group to use any “reasonable method to account for the cost difference associated

with the different sizes and form of input shrimp.” See Letter from Commerce to the Elque Group,

“Section D Second Supplemental Questionnaire” (Mar. 7, 2019), at 3-4, P.R. 142.2

II.    PROCEEDINGS BEFORE THIS COURT

       Elque Group initiated this challenge to the Final Results on November 20, 2019. See

Summons, ECF No. 1; Compl., ECF No. 4. In its Rule 56.2 motion, Elque Group argued that

Commerce: (1) did not provide adequate assistance to Elque Group, “a small company, pro se

respondent,” as required by Section 782(c)(2) of the Act; (2) improperly applied an adverse inference


2
       Documents from the public remand record are designated by “R.P.R.,” while documents from
       the confidential remand record are designated by “R.C.R.” Citations to the record of
       Commerce’s original proceedings use the designations “P.R.” and “C.R.”


                                                    2
        Case 1:19-cv-00201-GSK Document 51                 Filed 06/03/21      Page 7 of 11




to Elque Group; and (3) selected an AFA rate that was neither supported by substantial evidence nor

in accordance with law. See Calcutta Seafoods I, 495 F. Supp. 3d at 1325 (citing Pls.’ Mot. For J. on

the Agency R. at 2-4 (Feb. 26, 2020), ECF No. 20).

       Upon consideration of the facts of this case, see Calcutta Seafoods I, 495 F. Supp. 3d at 1331,3

this Court held that Commerce did not fulfill its obligation of “providing additional assistance and

consideration to the Elque Group,” a company that Commerce allowed to self-identify as a “small

company” in the underlying review. See Calcutta Seafoods I, 495 F. Supp. 3d at 1329. In reaching

its holding, the Court first explained that Commerce’s obligations under section 782(c)(2) to

“provide . . . any assistance that is practicable” are conditional on an interested party first notifying

Commerce, in accordance with section 782(c)(1), of its difficulty in submitting the information

requested. Id., 495 F. Supp. 3d at 1326-28. The Court further found that Elque Group provided

adequate notice, thus invoking Commerce’s obligation under section 782(c)(2) of the Act to provide

additional assistance. Id., 495 F. Supp. 3d at 1329-31. The Court concluded that Commerce did not

provide Elque Group with adequate assistance in violation of section 782(c)(2) of the Act and

remanded the agency’s “decision to treat the Elque Group as an uncooperative respondent and apply

AFA.” Calcutta Seafoods I, 495 F. Supp. 3d at 1331-35.

       The Court’s remand order noted that Commerce may find on remand that “an application of

neutral facts available would remedy Elque Group’s further need for assistance in this review.” Id.,

495 F. Supp. 3d at 1335-36.




3
       “In the end, the court is not presented with some sort of ethereal epistemological inquiry, but
       with the realities grounded in the facts of each case.” Calcutta Seafoods I, 495 F. Supp.
       3d at 1331.



                                                     3
        Case 1:19-cv-00201-GSK Document 51                Filed 06/03/21     Page 8 of 11




III.   COMMERCE’S REDETERMINATION PURSUANT TO COURT REMAND ORDER

       On remand, and under respectful protest, Commerce calculated a “weighted-average dumping

margin for the Elque Group based on neutral facts available.” Remand Results at 8. As a result,

Elque Group’s dumping margin fell from an assigned rate of 110.90 percent to a calculated rate of

27.66 percent.4 Id. at 1-2, 8.

       The Remand Results explain that Elque Group’s cost data—as submitted—continues to be

unreliable as Elque Group’s “reported costs for raw shrimp do not reasonably account for differences

in the count sizes of shrimp it purchases; its cost database includes multiple costs for the same

products, as defined by product control number (CONNUMs); and its reported general and

administrative (G&A) expense ratio does not appear to include all relevant costs.”5 Remand Results

at 4-5. Based on the “circumstances of this case,” the agency used neutral facts available to remedy

Elque Group’s inadequate cost reporting. Id. at 5; see also 19 U.S.C. § 1677e(a). Specifically,

Commerce reallocated Elque Group’s costs using reported sales data. Remand Results at 5. Using

this methodology, Commerce was able to “reapportion{} the input raw shrimp costs . . . to reflect

reasonably the corresponding count size and species.” Id.; see also Department Memorandum, “Cost

of Production and Constructed Value Calculation Adjustments for the Court Remand” (Apr. 21,


4
       The Remand Results also recalculates the rate for non-examined companies subject to this
       review from 1.87 percent, Final Results, 84 Fed. Reg. at 57,847, to 6.13 percent. Remand
       Results at 8.
5
       Commerce notes in the Remand Results that it intends in future proceedings to examine the
       basis for a party’s claim to be a small company. Remand Results at 4. AHSTAC had argued
       that the basis by which Elque Group characterizes itself as a small company was never
       articulated and that the administrative record contained evidence showing that the company
       had significant sales to multiple export markets. See Def.-Int. Ad Hoc Shrimp Trade Action
       Committee’s Resp. to Pls.’ Mot. for J. on the Agency R. at 21-23 (May 1, 2020), ECF No. 23;
       see also Letter from Calcutta Seafoods to Commerce, “Selection of Third Country Market for
       Administrative Review” (Sept. 12, 2018), P.R. 79 (reporting sales to the United States,
       Vietnam, and Canada of multiple millions of U.S. dollars).



                                                   4
        Case 1:19-cv-00201-GSK Document 51              Filed 06/03/21     Page 9 of 11




2021), R.P.R. 6/R.C.R. 6. Commerce’s Remand Results also recalculated Elque Group’s G&A

expense ratio. Remand Results at 5.

                                           ARGUMENT

      I. STANDARD OF REVIEW

        Commerce’s determinations in administrative reviews, including determinations made

pursuant to a court ordered remand, are lawful unless they are “unsupported by substantial evidence

on the record, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (citations omitted); see also

Matsushita Elec. Indus. Co. v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984).

        “The results of a redetermination pursuant to court remand are also reviewed ‘for compliance

with the court’s order.’” Xinjiamei Furniture (Zhangzhou) Co. v. United States, 968 F. Supp. 2d

1255, 1259 (Ct. Int’l Trade 2014) (quoting Nakornthai Strip Mill Public Co. v. United States, 587 F.

Supp. 2d 1303, 1306 (Ct. Int’l Trade 2008)).

II.     COMMERCE’S REMAND REDETERMINATION SHOULD BE SUSTAINED

        The Remand Results comply with the Court’s remand order and are supported by substantial

evidence and in accordance with law. On remand, Commerce continued to find Elque Group’s

reported information to be unreliable. Remand Results at 4-5. As a result of Elque Group’s

insufficient and unreliable reporting, and consistent with section 776(a) of the Act, Commerce

determined that it was necessary to use facts otherwise available to calculate Elque Group’s dumping

margin. Id. at 5; see also 19 U.S.C. § 1677e(a). Using Elque Group’s reported sales data, Commerce

was able to reapportion raw shrimp costs in a manner that reasonably corresponds to count size and

species. Remand Results at 5. Commerce also corrected Elque Group’s reported G&A expense ratio.

Id. Commerce’s decision on remand is consistent with section 776 of the Act which allows the


                                                  5
          Case 1:19-cv-00201-GSK Document 51             Filed 06/03/21     Page 10 of 11




agency to use facts otherwise available when necessary information is missing or unreliable.

19 U.S.C. § 1677e(a).

          In addition to being supported by substantial evidence and otherwise in accordance with law,

the Remand Results also comply with the Court’s remand order. See Calcutta Seafoods I,

495 F. Supp. 3d at 1335-36. Specifically, the Court “le{ft} to Commerce the determination of

whether . . . an application of neutral facts available would remedy Elque Group’s further need for

assistance in this review.” Id. Accordingly, by recalculating Elque Group’s weighted-average

dumping margin using neutral facts available, the Remand Results comply with the remand order in

Calcutta Seafoods I.

                                            CONCLUSION

          For the reasons explained above, AHSTAC respectfully submits that Commerce’s Remand

Results comply with the Court’s remand order, are supported by substantial evidence, and in

accordance with law. As such, judgment should now be entered in favor of Defendant, the United

States.


                                               Respectfully submitted,

                                               /s/ Nathaniel Maandig Rickard

                                               Nathaniel Maandig Rickard
                                               Zachary J. Walker

                                               PICARD KENTZ & ROWE LLP
                                               1750 K Street, N.W.
                                               Suite 800
                                               Washington, D.C. 20006

                                               Counsel to the Ad Hoc Shrimp Trade
                                               Action Committee

June 3, 2021




                                                    6
       Case 1:19-cv-00201-GSK Document 51               Filed 06/03/21     Page 11 of 11




                          CERTIFICATE OF COMPLIANCE
                   CALCUTTA SEAFOODS PVT. LTD. v. UNITED STATES
                               COURT NO. 19-00201

       I, Nathaniel Maandig Rickard, hereby certify that the foregoing submission (Defendant-

Intervenor Ad Hoc Shrimp Trade Action Committee’s Comments on Remand Redetermination)

contains 1,759 words inclusive of headings, footnotes, and quotations (but exclusive of table of

authorities and counsel’s signature block). In accordance with the U.S. Court of International Trade’s

Standard Chamber Procedures, remand submissions cumulatively may not exceed 10,000 words.

Accordingly, any reply brief filed by Defendant-Intervenor Ad Hoc Shrimp Trade Action Committee

in response to comments on the remand redetermination will be limited to 8,241 words (i.e., 10,000

less the 1,759 words of this submission). This word count was calculated using Microsoft Word’s

word count feature.


                                                    /s/ Nathaniel Maandig Rickard
                                                    Nathaniel Maandig Rickard

                                                    PICARD KENTZ & ROWE LLP
                                                    1750 K Street, N.W.
                                                    Suite 800
                                                    Washington, D.C. 20006

                                                    Counsel to the Ad Hoc Shrimp Trade
                                                    Action Committee

June 3, 2021
